Citation Nr: 0000254	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  95-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
November 1990.

This appeal arose from a February 1994 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  

This case was previously before the Board in September 1997 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case is now ready for appellate 
consideration.


FINDING OF FACT

The evidence establishes the presence of a current disability 
of the low back and reflects that the veteran experienced low 
back problems which were treated in service and thereafter.


CONCLUSION OF LAW

Service connection for a chronic low back disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 1997); 38 C.F.R. §  3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection for chronic low 
back disability is warranted.  He notes that his service 
medical records document complaints of low back pain in 
service and maintains that he continues to suffer from 
recurrent back pain.  Therefore, he believes that he is 
entitled to the benefit sought.

Applicable Law and Regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1997).  For the showing of a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals  for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

A review of the veteran's service medical records show that 
he had a normal clinical evaluation of the spine on 
enlistment examination in September 1984.  In October 1986, 
the veteran was involved in a motor vehicle accident.  
Following the accident, the veteran initially complained of 
neck pain, but he was also seen two days later with 
complaints of back pain.  Records dated in October 1986 
indicated that the veteran had been the driver of a car that 
had been rear ended and that although he did not lose 
consciousness, the veteran hit his head on top of the roof of 
the car, while his neck was leaning to the left.  It was also 
noted that he hit the left side of ribs 7 and 8 on the 
steering wheel.  Examination revealed that the veteran had an 
antalgic gait.  Deep tendon reflexes and sensorium were 
intact.  There were spasms at the left iliac crest to the 
left paravertebral muscles (PVMs).  The veteran also had a 
"modified" range of motion in all planes, secondary to 
pain.  A diagnosis of myospasms, with strain and sprain of 
the lumbar spine, was made.  Records dated in November 1986 
noted that although there was still some mild left paraspinal 
muscle tenderness in the lumbosacral spine, it was much less 
than seen on previous visits.  A diagnosis of resolving 
sprain of the lumbosacral spine was made.  A periodic 
examination conducted in December 1986 showed a normal 
clinical evaluation of the spine.  In May 1988, the veteran 
was seen with a 1 month history of low back pain.  It was 
noted that the veteran had received spinal anesthesia for 
left knee surgery in April 1987 and in August 1987.  Upon 
examination the veteran was found to have full range of 
motion with pain on flexion.  He also manifested spasms of 
the PVMs.  X-ray films were noted to be within normal limits.  
A diagnosis of lumbar paraspinous strain was made.  The 
veteran was then referred to physical therapy.

In August 1993, the veteran filed a claim of entitlement to 
service connection for a disability of the lower back, 
indicating that calcium deposits and nerve damage had 
developed in the lower back due to a spinal tap which had 
been performed in service.

VA outpatient treatment records dated from August 1993 to 
December 1993 were submitted for the record.  An August 1993 
record showed that upon physical examination, there was 
marked decreased motion of the lumbar spine, moderate to 
severe paraspinous spasm, and L5 neuropathy.  A December 1993 
record indicated that the veteran had moderately decreased 
range of motion of the lumbar spine but that X-ray films were 
normal.  A diagnosis of infrequent low back pain was made. 

The veteran was afforded VA neurologic and orthopedic 
examinations in November 1993.  On neurologic examination, 
the veteran gave a history of having had a spinal tap in 
service and four knee surgeries.  Physical examination 
revealed that the veteran restricted somewhat on forward 
bending of the low back, with pain in the lumbar area.  On 
flexing the spine to the left, the veteran complained of some 
pain to the left of the spine and in the paravertebral area.  
Although the veteran did not appear to have any involuntary 
muscle spasms, the examiner noted that there was a moveable 
subcutaneous mass in the lower lumbar area, which could be 
felt to slip up and down on the palpating hand.  The examiner 
concluded that the veteran's neurologic examination was 
normal.  A diagnosis of chronic low back pain, cause 
undetermined following spinal taps and epidural taps in 
service for knee surgery, was made. 

On VA orthopedic examination, a history of spinal anesthesia 
and epidural anesthesia in conjunction with surgery performed 
on the lower extremities was noted.  The veteran complained 
of rare episodes of pain, tightness and soreness in the left 
mid lumbar area and also noted little lumps under the skin.  
Physical examination of the thoracolumbar spine revealed that 
the veteran's carriage, gait and arm-swing were normal.  The 
veteran was able to do heel/toe and tandem walking, as well 
as a full squat and stand without difficulty.  The examiner 
further noted that the veteran had remarkable symmetrical 
muscle development, with no evidence of scoliosis on 
examination.  Although the veteran complained of sensitivity 
over the left lumbar muscles, the examiner did not believe 
that there was any objective evidence of pain on examination.  
The examiner noted that the veteran had 3 very small, thin, 
non-tender, subcutaneous lipomas in the left mid-lumbar area 
from 1 to 2 inches to the left of the midline; the veteran 
stated that he never notices these, unless his back tightens 
up.  There was no back deformity.  Range of mobility of the 
thoracolumbar spine showed forward flexion to 90 degrees, 
with backward extension to 30 degrees, left/right lateral 
flexion to 40 degrees and left/right rotation to 35 degrees.  
The examiner further noted that there was no objective 
evidence of pain on motion.  The orthopedic examiner's 
diagnosis was a history of several episodes of low back pain, 
not clinically apparent and nonlimiting upon examination.  
The examiner also opined that the claimed episodes of back 
pain were not related to having spinal or epidural 
anesthesia.

By rating action of February 1994, the RO denied the claim of 
entitlement to service connection for low back pain/nerve 
damage.

The veteran offered testimony at a personal hearing held in 
July 1994.  He testified that during service he underwent a 
spinal tap and that thereafter had to seek medical attention 
for back problems.  

At the hearing additional evidence was presented.  In support 
of his claim, the veteran submitted a copy of an article 
entitled Catching the Cause of Low Back Pain.  The veteran 
also submitted a July 1994 statement from his former athletic 
trainer while he was on the basketball team in college, which 
avers that the veteran never suffered a back injury other 
than a muscle strain or an acute muscle spasm between the 
fall of 1980 and the spring of 1984.

In an April 1995 determination, a RO hearing officer denied 
entitlement to service connection for a low back disability.

The veteran presented testimony at a Board hearing held in 
April 1997.  The veteran testified that he underwent knee 
surgery in 1987 and that in conjunction with the surgery he 
had spinal anesthesia, following which he experienced back 
problems.  He stated that the back problem was chronic and 
that it was treated with medication.  He indicated that he 
was treated for back problems both in service and shortly 
after service.

The case initially came before the Board in September 1997 at 
which time it was remanded for additional evidentiary 
development, to include scheduling the veteran for a VA 
examination.

VA examinations were conducted in December 1997.  Upon 
neurological examination the veteran complained of episodes 
of a minor increase in low back pain for which he has been 
taking medication.  X-ray films of the lumbar spine were 
normal.  An MRI showed minor desiccation of the disc at L4-L5 
with a very small extrusion to the left.  The examiner 
indicated that these findings did not indicate that there was 
any nerve root or radicular syndrome involved.  Nerve 
conduction and EMG studies were also normal.  The examiner 
indicated that the findings were insufficient to diagnose a 
neurological disease or injury and opined that although the 
veteran's medical records had been reviewed, he was unable to 
tie the veteran's complaints to any type of spinal procedure 
or anesthetic on a medical basis.  

Upon VA orthopedic examination conducted in December 1997, 
the veteran complained of low back problems.  Diagnoses of 
desiccation of and minor extruded disc on the left at L4-L5 
and minor degenerative spondylosis of the thoracic spine were 
made.  The examiner noted that these changes represented a 
degenerative condition of primary origin and were not related 
to the spinal tap or spinal anesthesia.

Analysis

Establishing direct service connection for a disability 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service. 38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1996); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996).

Initially, the Board finds that the claim for entitlement to 
service connection for a low back disability is well-grounded 
in that the claim is plausible in accordance with 38 U.S.C.A. 
§ 5107 (West 1991). 

In this case, the December 1997 VA examinations established 
the presence of a current disability of the lumbar spine, 
diagnosed as desiccation of and minor extruded disc on the 
left at L4-L5.

In addition, the service medical records documented numerous 
entries showing complaints and treatment of low back 
problems. 

In Savage v. Gober, 10 Vet. App. 489 (1997), the Court 
observed that a claimant may obtain the benefit of § 3.303(b) 
by showing a continuity of symptomatology.  The Court noted 
that a veteran's assertion of continuity of symptomatology, 
in and of itself, may be sufficient to well ground a claim.  
The Court also stated if continuity of symptomatology is 
shown, medical evidence of a nexus between the veteran's 
current disability and his service may not be necessary to 
well ground a claim.  To require otherwise would nullify the 
§ 3.303(b) continuity of symptomatology provision.  In this 
case, in light of the veteran's hearing testimony to the 
effect that back problems began in service and persisted 
thereafter until the present time, the fact that low back 
problems were documented throughout service, and considering 
that complaints and treatment of back problems was shown 
post-service in 1993 and that the evidence indicates the 
presence of a current disability of the low back, an 
etiological link between service and post service is 
established based upon continuity of symptomatology.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The Board concludes that there is 
sufficient clinical evidence, in service and after service, 
supporting the veteran's assertion that he has experienced 
back pain since service to warrant a finding that there is a 
continuity of symptomatology between his inservice complaints 
and the currently demonstrated low back disability.  
Therefore, service connection for a low back disability is 
warranted and, accordingly, the benefit sought is granted.


ORDER

Service connection for a chronic low back disability is 
granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

